DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsang (6,032,313, previously presented) and Pilcher (8,641,702).
Regarding Claim 1, Tsang teaches A cleansing device (Ref. 1, Fig. 2, [Col. 7, Line 8-9]), comprising: 
an inner cleansing part (Ref. 9, Fig. 2, [Col. 7, Line 23]) coming into close contact with a cleansing target; 
an outer cleansing part (Ref. 10, Fig.2&3, [Col. 7, Line 23-24]) provided outside the inner cleansing part; and 
a rotating part (Fig. 2-1 annotated below) configured to rotate the inner cleansing part and the outer cleansing part relative to each other (Fig. 2-1). 
Tsang fails to explicitly teach the inner cleansing part has a shape in which a distance from a circumference thereof to the outer cleansing part.  Pilcher teaches a cleaning device with an inner and outer part and can be considered analogous art because it is within the same field of endeavor.  Pilcher further teaches wherein the inner cleansing part has a shape in which a distance from a circumference thereof to the outer cleansing part varies (the bundle of bristles form a varying circumference to the outer cleansing part) such that at least one protrusion (See annotated Fig. 8 below) and at least one receptor (See annotated Fig. 8 below) are formed, and 
wherein the at least one receptor is provided to be opened in a direction parallel to a rotation center of the rotating part (Fig. 25 shows the receptor portion opened in a direction parallel to the rotation part) and is configured to transmit a bubble received therein to the cleansing target when exposed surfaces of the inner cleansing part and the outer cleansing part come into contact with the cleansing target  (Due to the varying circumferential differences of the inner cleansing part relative to the outer cleansing part, the receptor would be configured to transmit a bubble received therein to the cleansing target).

    PNG
    media_image1.png
    515
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    364
    430
    media_image2.png
    Greyscale

Regarding Claim 2, Tsang in view of Pilcher teaches the limitations of claim 1, as described above, and Tsang further teaches wherein the inner cleansing part and the outer cleansing part are rotated in different directions (Fig. 2-1).  

Regarding Claim 8, Tsang in view of Pilcher teaches the limitations of claim 1, as described above, and Tsang further teaches wherein the inner cleansing part is formed in a flat structure  (Fig. 2-1, Ref. 165) in which an upper surface thereof has a height equal or similar to that of the outer cleansing part (Fig. 2-1 shows that the inner cleansing part has a height equal or similar to the outer cleansing part).

Regarding Claim 10, Tsang in view of Pilcher teaches the limitations of claim 1, as described above, and Tsang further teaches wherein the inner cleansing part is formed in an edge cutting structure (Annotated fig. 2-1 below, examiner is interpreting the space between the inner and outer parts) 10having a cut portion that is vertically or horizontally (Examiner interprets the cut portion to be the gaps between the bristle bundles in the vertical direction) formed in a side surface of the inner cleansing part (the side surface is interpreted as the radial border of the inner cleansing part and the cut portions are displaced along the radial surface) by cutting (Examiner interprets the term “by cutting” as a product by process thereby making it any cut portion). 


    PNG
    media_image3.png
    441
    627
    media_image3.png
    Greyscale


Regarding Claim 12, Tsang in view of Pilcher teaches the limitations of claim 1, as described above, and Tsang further teaches wherein the inner cleansing part is formed in a structure in which a flat structure (Fig. 2-1 shows a flat structure) in which an upper surface thereof has a height equal or similar to that of the outer cleansing part (Fig. 2-1 Annotated below) and an edge cutting structure (Annotated Fig. 2-1 below, examiner is interpreting the space between the inner and outer parts) having a cut portion that is vertically or horizontally (Examiner interprets the cut portion to be the gaps between the bristle bundles in a vertical direction) formed in a side surface thereof by cutting are combined with each other  (Examiner interprets the term “by cutting” as a product by process thereby this limitation is not taken into consideration).

Regarding claim 13, Tsang in view of Pilcher teaches the limitations of claim 1, as described above, and Tsang further teaches wherein the 5outer cleansing part is composed of a brush (Ref. 165’, Fig. 2-1, Col. 8, Line 12-13) having a plurality of hairs (Col. 8, Line 12-13, examiner is interpreting hairs as bristles based upon the different materials listed in the specifications paragraph 0086 pg. 22, describes the brush as a bristle brush which is consisted of a plurality of bristles), and a height of the outer cleansing part is equal to or higher than that of the inner cleansing part (Fig. 2-1 shows the height of the outer cleansing part is equal to the inner part) and the hairs of the brush are compactly arranged to prevent the bubble generated by friction with the inner cleansing 10part from being splashed out (since the outer and inner part’s height is equal any bubble that is generated would not splash out).  It would have been obvious to one of ordinary skill in the art to not rotate the either portion at such speeds where the bubble created are not flung around the room thereby the bubbles would not splash out.  

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang in view of Pilcher as applied to claims 1, 2, 8, 10, and 12-13 above, and further in view of Brewer (2019/0029411, previously presented).- 
Regarding Claim 9, Tsang in view of Pilcher teaches the limitations of claim 1, as described above, but fails to teach a tilt structure.  Brewer teaches a rotating cleanser brush and can be considered analogous art because it is within the same field of endeavor.  Brewer further teaches , wherein the inner cleansing part is formed in a tilt structure (Ref. 60, Fig. 1, [0040]) where an upper surface thereof is tilted to one direction (tilted in the radial direction, [0040]) such that a height of a first side of the inner cleansing part is equal or similar (the first side is the outer side of the inner cleansing part, Fig. 1 annotated below) to that of the outer cleansing part (Fig. 2 shows the height of the first side of the inner part are similar to the outer part) and a height 5of a second side thereof is lower than that of the outer cleansing part (the second side is the inner side of the inner cleansing part, Fig. 1 annotated below).  By providing a tilted structure, it allows for the inner and outer parts to have better contact with non-flat surfaces such as a face.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inner cleansing part, as taught by Tsang as modified, with the tilted structure, as taught by Brewer, to allow better contact with non-flat surfaces.

    PNG
    media_image4.png
    522
    515
    media_image4.png
    Greyscale


Regarding Claim 11, Tsang in view of Pilcher teaches the limitations of claim 1, as described above, and further teaches wherein the inner cleansing part is formed the edge cutting structure (Annotated Fig. 2-1 below, examiner is interpreting the space between the inner and outer parts) having the cut portion that is vertically or horizontally (Examiner interprets the cut portion to be the gaps between the bristle bundles in the vertical direction) formed in the side surface (examiner interprets the side surface as the radial border of the inner cleansing part and the cut portions are displaced along the radial surface) thereof by cutting are combined with each other (Examiner interprets the term “by “cutting” as a product by process thereby this limitation is not taken into consideration.  
Tsang as modified fails to explicitly the inner cleansing part is formed in a structure in which a tilt structure where the upper surface thereof is tilted.  Brewer teaches a rotating cleanser brush and can be considered analogous art because it is within the same field of endeavor.  Brewer further teaches wherein the inner cleansing part is formed in a structure in which the tilt structure (Ref. 60, Fig. 1, [0040]) where the upper surface thereof is tilted to one direction (tilted in the radial direction, [0040]).  By providing a tilted structure, it allows for the inner and outer parts to have better contact with non-flat surfaces such as a face.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inner cleansing part, as taught by Tsang as modified, with the tilted structure, as taught by Brewer, to allow better contact with non-flat surfaces.

    PNG
    media_image3.png
    441
    627
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 Regarding Claim 6, Tsang as modified, the closest prior art of record, discloses the limitations of the claim in the rejection of claims 1, 2, and 8-13, as described above, but Tsang as modified, alone or in combination, does not teach suggest or make obvious wherein the inner cleansing part is made of a mesh or sponge material in combination with additional limitations of the claim.  Although sponge and mesh perform the same purpose of cleaning a surface as the bristles described in Tsang, the bristle bundles are necessary for the rejection and interpretation of the claim language of claim 1 and therefore it would not have been obvious to one of ordinary skill in the art before the effective filing date to substitute the bristles, as taught by Tsang, with a sponge or mesh material. 
Claim 7 is allowable due to being dependent upon an allowable claim.  

Response to Arguments
Examiner acknowledges the cancellation of claims 3-5 in the amended claims filed 04 April 2022. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723